*10The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 96 (2002), failed to comply substantially with statutory standards. Sizemore / Novick v. Myers, 332 Or 648, 34 P3d 666 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 96 (2002) states:
“ALLOWS INITIATIVE, REFERENDUM SIGNERS TO PREVENT SALE OF THEIR PETITION SIGNATURES; CREATES IMPLEMENTING, ENFORCEMENT PROVISIONS
“RESULT OF YES’ VOTE: Yes’ vote allows signers to prevent sale, barter, exchange of their signatures on initiative, referendum petitions; creates implementing, enforcement provisions; requires minimum fine for violation.
“RESULT OF ‘NO’ VOTE: ‘No’ votes rejects creation of statutory right allowing signers to prevent the sale, barter or exchange of their signatures on initiative or referendum petitions.
“SUMMARY: Allows signers to prevent their signatures on initiative, referendum petitions from being sold, bartered or exchanged for anything of value. Secretary of State shall not approve any petition for circulation unless petition clearly indicates signer’s right not to have signature sold, bartered, exchanged, and gives signers opportunity to make that choice. If signer refuses permission, no person or entity may directly or indirectly pay for obtaining that signature or transmitting it to Secretary. Requires minimum $250 fine per occurrence; each unlawful sale of signature is separate occurrence. Does not prohibit payment for signature gathering by hour or on salary where amount of payment is not determined directly or indirectly *11by number of signers who have chosen not to have signatures sold, bartered, exchanged.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).